
	
		II
		112th CONGRESS
		1st Session
		S. 1493
		IN THE SENATE OF THE UNITED STATES
		
			August 2, 2011
			Ms. Mikulski (for
			 herself and Mr. Blunt) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Foreign
			 Relations
		
		A BILL
		To provide compensation to relatives of
		  Foreign Service members killed in the line of duty and the relatives of United
		  States citizens who were killed as a result of the bombing of the United States
		  Embassy in Kenya on August 7, 1998, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Foreign Service Line of Duty Death
			 Gratuity Act of 2011.
		2.Death
			 gratuitySubsection (a) of
			 section 413 of the Foreign Service Act of 1980 (22 U.S.C. 3973) is amended, in the
			 first sentence, by inserting or $100,000, whichever is greater
			 after one year's salary at the time of death.
		3.Increased group
			 life insurance benefits applicable to those killed in the line of duty
			(a)In
			 generalChapter 4 of the Foreign Service Act of 1980 (22 U.S.C.
			 3961 et seq.) is amended by adding at the end the following new section:
				
					415.Increased
				group life insurance benefits applicable to those killed in the line of
				dutyNotwithstanding the
				amounts specified in chapter 87 of title 5, United States Code, a Foreign
				Service employee or Government executive branch employee who is subject to the
				authority of the chief of mission pursuant to section 207 and is killed in a
				location designated as a danger pay post, as determined by the Secretary, shall
				be deemed to be insured under such chapter for $400,000 if such amount is
				greater than the amount for which such employee is otherwise insured under such
				chapter.
					.
			(b)Clerical
			 amendmentThe table of contents in section 2 of the Foreign
			 Service Act of 1980 is amended by inserting after the item relating to section
			 414 the following new item:
				
					
						Sec. 415. Increased group life insurance benefits applicable to
				those killed in the line of
				duty.
					
					.
			4.Requirement to
			 provide compensation
			(a)Compensation
			 requirement
				(1)In
			 general
					(A)RequirementNotwithstanding the amount specified in
			 subsection (a) of section 413 of the Foreign Service Act of 1980, as amended by
			 section 2 of this Act, the Secretary of State shall provide a death gratuity
			 payment under such section in the amount specified in paragraph (2) of this
			 subsection to the surviving dependents of a Foreign Service employee or a
			 Government executive branch employee subject to the authority of the chief of
			 mission pursuant to section 207 of the Foreign Service Act of 1980 (22 U.S.C.
			 3927), or to an individual otherwise serving at a United States diplomatic or
			 consular mission abroad without a regular salary, who was killed in the August
			 7, 1998, bombing of the United States Embassy in Nairobi, Kenya.
					(B)DeadlinesSubject
			 to available appropriations, the Secretary of State—
						(i)shall make a
			 partial payment of the death gratuity payment to eligible individuals not later
			 than 180 days after the date of the enactment of this Act; and
						(ii)is
			 authorized to make additional partial payments, as appropriations become
			 available, until the compensation level required under paragraph (2) has been
			 satisfied.
						(C)Minimum
			 paymentThe amount of the payment under subparagraph (B)(i) shall
			 be equal to or greater than the $4,000,000 previously appropriated for such
			 purpose by title I of the Department of State, Foreign Operations, and Related
			 Programs Appropriations Act, 2008 (division J of Public Law 110–161; 121 Stat.
			 2277) under the heading diplomatic and consular programs.
					(2)Compensation
			 level
					(A)Salary
			 multipleA payment pursuant to paragraph (1) of a death gratuity
			 payment under section 413 of the Foreign Service Act of 1980 shall be in an
			 amount equal to ten times the salary specified in subparagraph (B).
					(B)Calculation of
			 salaryFor purposes of this paragraph, the salary of an
			 individual used to determine payments under such section shall be
			 $94,000.
					(b)Authorization
			 of appropriationsThere are authorized to be appropriated to the
			 Secretary of State such sums as may be necessary for purposes of making
			 payments under this section, including amounts appropriated by title I of the
			 Department of State, Foreign Operations, and Related Programs Appropriations
			 Act, 2008 (division J of Public Law 110–161; 121 Stat. 2277) under the heading
			 diplomatic and consular
			 programs.
			
